DENY; and Opinion Filed November 10, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01324-CV

    IN RE HICKORY TRAIL HOSPITAL, LP D/B/A HICKORY TRAIL HOSPITAL,
                               Relator

                  Original Proceeding from the 160th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-00726

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Francis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its July 21, 2015 order compelling responses to certain interrogatories and

requests for production. Ordinarily, to obtain mandamus relief, a relator must show both that the

trial court has clearly abused its discretion and that relator has no adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude

relator has not established a right to relief. We deny the petition.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE

151324F.P05